 



EXHIBIT 10.5A3
AMENDMENT NUMBER 3
TO
LICENSE AND DISTRIBUTION AGREEMENT
     This Amendment Number 3 to License and Distribution Agreement (the
“Amendment”) is entered into as of December 21, 2005 (the “Effective Date”) by
and between Altiris, Inc., a Delaware corporation, having its principal place of
business at 588 W. 400 South, Lindon, Utah 84042 (“Altiris”) and Hewlett-Packard
Company, a Delaware corporation, having its principal place of business at 3000
Hanover Street, Palo Alto, California 94304 (“HP”) (individually, the “Party;”
collectively, the “Parties”).
RECITALS
     WHEREAS, the Parties have previously entered into a License and
Distribution Agreement dated August 2001, as amended (the “Agreement”), that
grants HP rights to incorporate certain Altiris software into HP product lines;
and
     WHEREAS, the Parties desire to amend the Agreement to update certain
deliverables provided by Altiris and the terms and conditions corresponding to
such deliverables.
     NOW, THEREFORE, in consideration of the above recitals, the mutual
undertakings of the Parties as contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Amendment hereby agree as follows:
I. DEFINITIONS
     All capitalized terms which are not defined in this Amendment shall have
the meaning as set forth in the Agreement.
II. MODIFICATIONS. The Agreement is amended and supplemented as follows:
1. In Section 6.7 (b), the first sentence is deleted and replaced with the
following:
[*]
2. Section 7.3 is deleted and replaced with the following:
[*]
3. Section 8.6 (a) shall be modified as follows:
[*]
[*] These provisions are the subject of a Confidential Treatment Request
4. Replace in Section 8.6 (c) the second sentence with the following:
[*]
[*] These provisions are the subject of a Confidential Treatment Request

 



--------------------------------------------------------------------------------



 



5. Section 11.6 is deleted and replaced with the following:
     “(a) Renewal. This Agreement shall be renewable at HP’s option (each term
for which renewal is elected is an “HP Renewal”) to be exercised upon written
notice to Altiris at least 90 days prior to the end of the Initial Term or the
then applicable yearly extension period for an additional two year period for up
to four years. During each of the additional two-year HP Renewals, at HP’s
option and election (which may be made at any time prior to the commencement of
the then forthcoming applicable HP Renewal), the parties may amend the Agreement
as they mutually agree. During the period of a HP Renewal all of the terms of
this Agreement continue in full force and effect, except for those which
explicitly terminate during the Initial Term and those terminated in any renewal
Amendments.
     (b) HP’s Renewal for this Amendment is for a period of two (2) years and
shall commence on the Effective Date.”
6. For avoidance of doubt, royalty rates for HP’s Itanium based platforms are
not part of this Amendment and will be agreed upon by both parties during good
faith negotiations in a further amendment.
7.     [*]
III. CONFLICTS
     All other terms not expressly amended herein shall remain in full force and
effect as set forth in the Agreement. Should a conflict arise between this
Amendment and the Agreement, the provisions of this Amendment shall control.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized representatives, all as of the date first
written above.

                  Altiris, Inc.   Hewlett-Packard Company    
 
               
Signature
     /s/ Michael R. Samuelian
 
  Signature      /s/ Lee Johns
 
   
 
               
Print Name
     Michael R. Samuelian   Print Name         LEE JOHNS    
 
               
Title
     Vice President Sales   Title      Director, Velocity Software    
 
               
Date
     12/21/05   Date      12/21/05    

        Reviewed by Altiris Legal
 
   
By:
  SGA
 
   
Date
  12/21/2005  

[*] These provisions are the subject of a Confidential Treatment Request

Page 2 of 2